REINHARD, Judge.
Movant appeals from denial of his Rule 27.26 motion after an evidentiary hearing.
On October 8,1980, movant entered pleas of guilty to the charges of rape and robbery in the second degree. The court accepted his pleas and sentenced movant to two concurrent five-year terms.
In his 27.26 motion, movant alleged that his pleas were not knowing and voluntary because he had been denied effective assistance of counsel. The court conducted an evidentiary hearing and heard testimony from both movant and the attorney who had represented him at the plea proceedings. After the hearing, the court issued its findings of fact and conclusions of law in which it found specific facts in support of its conclusion that movant had been effectively represented and had voluntarily and knowingly pleaded guilty to the two charges. We have carefully reviewed the entire record and are convinced that the trial court’s findings and conclusions are not clearly erroneous and that the court made no error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
CRANDALL, P.J., and CRIST, J., concur.